 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   PHYTELLIGENCE, INC.,                                  NO. 2:18-cv-00405-RSM
 9                  Plaintiff,                             STIPULATED MOTION AND ORDER
                                                           REGARDING RENOTING OF AND
10          v.                                             BRIEFING SCHEDULE FOR WSU’S
                                                           MOTION TO EXCLUDE
11   WASHINGTON STATE UNIVERSITY,
12                  Defendant.
13

14          Plaintiff Phytelligence, Inc. (“Phytelligence”) and Defendant Washington State
15   University (“WSU”), by and through their counsel of record, stipulate as follows:
16          1.      Pursuant to the Court’s March 8, 2019 Order extending deadlines (Dkt. #76),
17   the deadline for dispositive motions is May 2, 2019 and any such motion must be noted on the
18   motion calendar no later than the fourth Friday thereafter pursuant to Local Civil Rule 7(d)(3).
19          2.      Pursuant to Local Civil Rule 16(b)(4), the deadline to file any motion to exclude
20   expert testimony is not later than the deadline to file dispositive motions.
21          3.      On May 2, 2019, WSU filed a Motion to Exclude Expert Testimony of Peter
22   Wrobel (Dkt. #78) and noted the motion for May 17, 2019 pursuant to Local Civil Rule
23   7(d)(3).
24          4.      In order to accommodate the schedules of counsel, the parties believe that an
25   extension to the briefing schedule is necessary.

                                                                            WILSON SONSINI GOODRICH & ROSATI
      STIPULATED MOTION RE WSU’S MOTION TO EXCLUDE                               701 Fifth Avenue, Suite 5100
      (2:18-cv-00405-RSM)                                                         Seattle, WA 98104-7036
                                                                                    Tel: (206) 883-2500
                                                                                     Fax: (206)883-2699
 1          5.      The requested extension will not require any change to the trial date.

 2                                      STIPULATED MOTION

 3          Based on the above background, the parties stipulate and respectfully request that the

 4   Court order as follows:

 5          6.      WSU shall file a Notice of Motion Renoted pursuant to Local Civil Rule 7(l)

 6   that changes the noting date for WSU’s Motion to Exclude Expert Testimony of Peter Wrobel

 7   (the “Motion”) to June 14, 2019.

 8          7.      The parties agree to the following briefing schedule for the Motion as renoted:

 9   Phytelligence shall file and serve any papers in opposition to the Motion on or before June 3,

10   2019. WSU shall file and serve any reply papers in support of the Motion on or before June

11   14, 2019.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                          WILSON SONSINI GOODRICH & ROSATI
      STIPULATED MOTION RE WSU’S MOTION TO EXCLUDE - 2                         701 Fifth Avenue, Suite 5100
      (2:18-cv-00405-RSM)                                                       Seattle, WA 98104-7036
                                                                                  Tel: (206) 883-2500
                                                                                   Fax: (206)883-2699
 1         DATED this 2nd day of May, 2019.

 2
     Wilson Sonsini Goodrich & Rosati, P.C.          Davis Wright Tremaine LLP
 3   Attorneys for Plaintiff Phytelligence, Inc.     Attorneys for Defendant Washington
                                                     State University
 4
     By: s/Barry M. Kaplan
 5      Barry M. Kaplan, WSBA #8661                  By: s/Rachel H. Herd
         Chris Petroni, WSBA #46966                      Stuart R. Dunwoody, WSBA #13948
 6   701 Fifth Avenue, Suite 500                         Rebecca J. Francis, WSBA #41196
     Seattle, WA 98104                                   Rachel H. Herd, WSBA #50339
 7   Tel: 206-883-2500                               920 Fifth Avenue, Suite 3300
     Fax: 206-883-2699                               Seattle, WA 98104-1610
 8   Email: bkaplan@wsgr.com                         Tel: 206-622-3150
     Email: cpetroni@wsgr.com                        Fax: 206-757-7034
 9                                                   Email: stuartdunwoody@dwt.com
     Colleen Bal (pro hac vice)                      Email: rebeccafrancis@dwt.com
10   John P. Flynn (pro hac vice)                    Email: rachelherd@dwt.com
     Max T. Selfridge (pro hac vice)
11   One Market Street
     Spear Tower, Suite 3300
12   San Francisco, CA 94105
     Tel: 415-947-2000
13   Fax: 415-947-2099
     Email: cbal@wsgr.com
14   Email: jflynn@wsgr.com
     Email: mselfridge@wsgr.com
15
     Sara L. Tolbert (pro hac vice)
16   650 Page Mill Road
     Palo Alto, CA 94304
17   Tel: 650-493-9300
     Fax: 650-493-6811
18   Email: stolbert@wsgr.com

19

20         PURSUANT TO STIPULATION, IT IS SO ORDERED this 7 day of May, 2019.

21

22
                                                   A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

25

                                                                       WILSON SONSINI GOODRICH & ROSATI
     STIPULATED MOTION RE WSU’S MOTION TO EXCLUDE - 3                       701 Fifth Avenue, Suite 5100
     (2:18-cv-00405-RSM)                                                     Seattle, WA 98104-7036
                                                                               Tel: (206) 883-2500
                                                                                Fax: (206)883-2699
